DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Response to Amendment

The Amendments filed 10/26/2021 responsive to the Office Action filed 07/30/2021 has been entered. Claims 1 and 7 have been amended. New claims 10-13 have been added. Claim 8 was previously withdrawn. Claims 1-3 and 5-13 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 2-3 filed 10/26/2021, with respect to the rejection of the claims 1 and 7 under 103 have been fully considered and are addressed in the revised rejection. Upon consideration, the rejection of claim 1 under 102(a)(1) has been withdrawn because of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 13 are rejected under 35 U.S.C. 103 as obvious over Harano et al. (JPH07164538-Machine Translations-of record).

With respect to claim 1, Harano teaches a heat insulating plate (“44”) comprising: 
a base part (“44”) which includes a plurality of mounting holes (“44a”) formed therein and a central through hole (the central hole among the “holes 44a” in Fig. 5).

Harano further teaches that in another example of adiabatic plate 50 (Fig. 6) by installing an adiabatic disc 50a (a reinforcement member) having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, the heating speed and cooling speed can be increased (pg 5 li 28-29). 
One would have found it obvious to install an adiabatic disc 50a (a reinforcement member) having a slightly high thermal conductivity in each hole of the heat insulating plate 44 in order to increase the heating speed and cooling speed. In this modification, the reinforcement members would be arranged substantially symmetrically about the central through hole.

Since Harano does not specifically teach any hole or air layer in the heat insulating plate (“50”) of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the platen (“heating plate 24”) and the plate 
Alternatively, Harano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have found it obvious to adjust the thickness of the base part of the heat insulating plate 44 and the thickness of the adiabatic disc in order to control the heating rate and the cooling rate. One would have found it obvious to provide the heat insulating plate (“44”) capable of being disposed substantially without a gap between the platen and the plate by adjusting the thicknesses of the base part and the disc for the purpose of obtaining desired heating rate and the cooling rate.

Note that the limitations “disposed between a platen and a plate, the plate disposed outside the platen and configured to fasten the container and the platen” in lines 3-5, and “wherein the platen is configured to sandwich the container with another platen, wherein the platen is configured to supply steam to the container, wherein the container is configured to clamp, vulcanize, and mold a green tire therein” in lines 13-18 are intended uses since a platen, a plate, a container are not positive structures of the heat insulating plate, and Harano’s heat insulating plate is capable of being arranged in the claimed position. It has been held that the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claims 2 and 3, Harano as applied to claim 1 above teaches that the reinforcement members has a thermal conductivity higher than a thermal conductivity of the base part (“installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity”, pg 5 li 28-29) for the purpose of adjusting the thermal conductivity so as to control the heating rate and cooling rate (pg 5 li 21 and 28-30), and further teaches that the thermal conductivity of the heat insulating plate is 0.001 to 0.05 cal · cm-1・ S-1・ ℃-1 (which equals 0.4157 to 20.92 W/mK) in order to increase the heating rate and obtain a sufficient cooling rate (the last paragraph in pg 3), but Harano does not specifically teach that the thermal conductivity of the base part is 0.05 W/(m·K) or less, or the thermal conductivity of the reinforcement member has a value larger than 0.1 W/(m·K).
However, one would have found it obvious to select optimum materials for the reinforcement members and the base part having optimum thermal conductivities by 

With respect to claim 5, since Harano as applied to claim 1 above does not specifically teach any hole or air layer in the heat insulating plate (“50”) of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the platen (“heating plate 24”) and the plate (“cooling plate 28”), one would appreciate that the base part capable of being disposed substantially without a gap between the platen and the plate, and thus the multiple reinforcement members having a same thickness would be used.
Alternatively, Harano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have found it obvious to adjust the thickness of the base part of the heat insulating plate 50 and the thickness of each of the adiabatic disc in order to control the heating rate and the cooling rate. One would have found it obvious to use the multiple reinforcement members having a same thickness for the purpose of obtaining desired heating rate and the cooling rate.

With respect to claim 13, Harano as applied to claim 1 above does not specifically teach that the reinforcement members comprise a plurality of strips. However, one would have found it obvious to change the shape of the reinforcing members, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Harano et al. (JPH07164538-Machine Translations) as applied to claim 1 above, and further in view of Takai (US 2013/0334741) (All of record).

With respect to claim 6, Harano as applied to claim 1 above is silent to an elastic gap filler disposed between the base member and the reinforcement member and wherein the elastic gap filler prevents formation of the gap and blocks passage of air.
In the same field of endeavor, molding device, Takai teaches the thermal insulators 113 (124) have a base portion 113 a (124 a) and a seal portion 113 b (124 b) which is formed of silicon rubber and which is fitted into the recess of the base portion 113 a (124 a) for the purpose of airtightness and thermal insulation of the molding region (Pa [0050]).
One would have found it obvious to fit the seal portion into the gap between the base part and the reinforcement member for the purpose of airtightness and thermal insulation of the molding region.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Harano et al. (JPH07164538-Machine Translations-of record) as applied to claim 1 above, and further in view of Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109-of record).

With respect to claim 12, Harano as applied to claim 1 above teaches that an adiabatic disc 50a (a reinforcement member) has a slightly high thermal conductivity and the adiabatic plate 50 has a low thermal conductivity (pg 5 li 28-29), but does not specifically teach that the base part comprises a material chosen from the group consisting of polyurethane foam and phenol foam and the reinforcement member comprises a metallic material.
In the same field of endeavor, the thermal insulating core layer in the mold, Christiansen teaches that the thermal insulating core layer is made from thermal insulating polymeric foam material, like polyurethane foam to possess low weight and low thermal conductivity (Pa [0025] and [0040]). 
Furthermore, in the same field of endeavor, an insulated metal mold, Yotsutsuji teaches that metal material has good thermal conductivity and is therefore advantageous in allowing the melt of thermoplastic resin in the mold to cool rapidly to greatly shorten the molding cycle (Co 1 li 13-16).
Thus, one would have found it obvious to make the base part of the thermal insulating plate of polyurethane foam for the purpose of low weigh and low thermal 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060) in view of Harano et al. (JPH07164538-Machine Translations) (All of record).

With respect to claim 7, Ichimaru teaches a heat insulating structure of a tire vulcanizer (“mold attaching/detaching apparatus in a tire vulcanizer”, Co 3 li 3-4) comprising:
a container (“the segmental mold 3”, Co 3 li 19) configured to clamp, vulcanize, and mold a green tire therein (“The segmental mold 3 needs to be replaced in accordance with the size of a tire to be produced. For this purpose, locking/unlocking means is provided between the expansion/contraction device 4 and the upper container plate 30.”, Co 3 li 58-61; “a new replaced segmental mold 3 is connected to the tire Vulcanizer,”, Co 4 li 9-10);
a pair of platens (“an upper platen 11” and “a lower platen 21”, Co 3 li 29, 31-32) configured to sandwich the container from above and below (Fig. 1) to supply steam to the container (“inside the segmental mold 3, there is provided a bladder (not shown) expanding and contracting under the supply/discharge of a heating fluid… and heating is performed by the upper platen 11 and lower platen 21, whereby the vulcanization molding is performed.”, Co 4 li 57-63);

a heat insulating plate (“an upper heat insulating plate 10” and “a lower heat insulating plate 20”, Co 3 li 30, 32) including a base part interposed between each of the plates (“1, 2”) and the platens (“11, 21”), wherein the base part includes a central through hole (the hole through which the cylinder rod 40 passes.) (Fig. 1). 

Ichimaru does not specifically teach that the base part includes a plurality of mounting holes formed therein, and a reinforcement member provided in each of the mounting holes of the base part to be in contact with the platen and the plate, wherein the reinforcement members have a thermal conductivity higher than a thermal conductivity of the base part, wherein the base part is disposed substantially without a gap between the platen and the plate, and wherein the reinforcement members are arranged substantially symmetrically about the central through hole.
In the same field of endeavor, molding apparatus, Harano teaches that the molding apparatus comprises an upper mold 21, a lower mold 22, and heating plates 24, 25, heat insulating plates 26, 27, and cooling plates 28, 29, are attached to each die plate 30, 31 (the second last paragraph in pg 4 and Fig. 2). Harano further teaches that the heat insulating plate 44 includes multiple holes 44a (Fig. 5) and the heat insulating plate 50 is modified by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity in order to increase the heating speed and cooling speed (pg 5 li 28-29).

Even though Harano does not explicitly teach that the adiabatic disc 50a would be arranged substantially symmetrically about the central through hole, Harano shows an example of heat insulating plate 44 including multiple holes and a central hole, and in the modification, inserting adiabatic disc 50a in each hole of plate 44 would result in forming multiple adiabatic disc substantially symmetrically about the central through hole. Thus one would have found it obvious to arrange the holes and reinforcing members substantially symmetrically about the central through hole of Ichimaru according to Harano’s Drawing.
Furthermore, since Harano does not specifically teach any hole or air layer in the heat insulating plate 50 of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the heating plate 24 and the cooling plate 28, one would appreciate that the base part capable of being disposed substantially without a gap between the platen and the plate. 
Alternatively, Harano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have 

With respect to claim 11, Harano as applied to claim 7 above does not specifically teach that the reinforcement members comprise a plurality of strips. However, one would have found it obvious to change the shape of the reinforcing members, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060) in view of Harano et al. (JPH07164538-Machine Translations) as applied to claim 7 above, and further in view of Takai (US 2013/0334741) (All .

With respect to claim 9, Harano as applied to claim 7 above is silent to an elastic gap filler disposed between the base member and the reinforcement member and wherein the elastic gap filler prevents formation of the gap and blocks passage of air.

One would have found it obvious to fit the seal portion into the gap between the base part and the reinforcement member for the purpose of airtightness and thermal insulation of the molding region.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060-of record) in view of Harano et al. (JPH07164538-Machine Translations-of record) as applied to claim 7 above, and further in view of Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109-of record).

With respect to claim 10, Harano as applied to claim 7 above teaches that an adiabatic disc 50a (a reinforcement member) has a slightly high thermal conductivity and the adiabatic plate 50 has a low thermal conductivity (pg 5 li 28-29), but does not specifically teach that the base part comprises a material chosen from the group consisting of polyurethane foam and phenol foam and the reinforcement member comprises a metallic material.
In the same field of endeavor, the thermal insulating core layer in the mold, Christiansen teaches that the thermal insulating core layer is made from thermal 
Furthermore, in the same field of endeavor, an insulated metal mold, Yotsutsuji teaches that metal material has good thermal conductivity and is therefore advantageous in allowing the melt of thermoplastic resin in the mold to cool rapidly to greatly shorten the molding cycle (Co 1 li 13-16).
Thus, one would have found it obvious to make the base part of the thermal insulating plate of polyurethane foam for the purpose of low weigh and low thermal conductivity, and to make the reinforcing members of metal material for the purpose of good thermal conductivity. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742